Citation Nr: 1217661	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  10-46 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for tachycardia.  

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a jaw injury. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from April 1967 to January 1970. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from two rating decisions of the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO).  In a June 2009 rating decision, the RO denied the claim for compensation under 38 U.S.C.A. § 1151 for residuals of a jaw injury, and in a July 2010 rating decision, the RO reopened the previously denied claim for entitlement to service connection for tachycardia, but denied the underlying claim on its merits. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On both his September 2010 and May 2011VA Form 9 (substantive appeal), the Veteran requested a videoconference Board hearing at the RO.  The Veteran was scheduled for a videoconference hearing in August 19, 2011, but he did not attend this hearing.  Since the date of the scheduled hearing, the Veteran submitted a statement in which he stated that he was not able to attend the hearing, because he was hospitalized for medical treatment on the date of his scheduled hearing.  The Veteran has also submitted a copy of his private hospital discharge summary that confirms that he was admitted on that date.  The Veteran now seeks to be rescheduled for his requested videoconference Board hearing. 

According to VA regulations, a hearing may be rescheduled if there is "good cause and the cause for the failure to appear arose under such circumstances that a timely request for postponement could not have been submitted prior to the scheduled hearing date."  38 C.F.R. § 20.704(d) (2011).  In the present case, the Veteran's motion to reschedule his videoconference hearing was granted by the Board.  Since the RO schedules videoconference hearings, a remand of this matter to the RO is warranted.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a videoconference Board hearing in Roanoke, Virginia. Once the hearing is conducted, or in the event the Veteran cancels his hearing request or otherwise fails to report, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


